Barker, J.
The danger of such an accident as that by which the plaintiff was hurt was not only obvious, but was so clearly and fully known to him and so clearly appreciated by him that solely because of it he stopped work and left his machine and went to find one of the defendants in order to have the cause of danger removed. Not finding the person whom he sought he went back to the machine and resumed work perfectly aware of the danger. This was not due care and was an assumption of the risk. He was old enough and intelligent enough to have known better and as he acted under neither ignorance nor constraint he has no cause of action and the jury should have been so told.
JExceptions sustained.